Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 1 of 9




                    EXHIBIT 8
            Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 2 of 9


                                                                                      Matthew Cutler
                                                                                      D ir ec t D ial: 3 14- 7 26- 7 52 2
                                                                                      mc utler @ h dp. c om



                                                  February 22, 2021

Sent via FedEx

Mr. Roger McArdell
Chief Technology Officer
Ashton Bentley
23 Schooner Court
Crossways Business Park
Dartford, DA2 6NW
United Kingdom

          Re:       United States Patent No. 9,644,787

Dear Mr. McArdell,

       We represent Zeller Digital Innovations, Inc. (d/b/a RoomReady) in its intellectual
property matters. RoomReady is a leading innovator and supplier of solutions for meeting
room environments. To that end, RoomReady has invested in, and obtained, a portfolio
of U.S. Patents directed to its innovative solutions. One such patent is RoomReady’s U.S.
Patent No. 9,644,787 (“the ‘787 Patent”), entitled “Videoconferencing Equipment
Assembly and Related Methods.” The ‘787 Patent is attached hereto and has claims
directed to an assembly of videoconferencing equipment. We write to invite you to take a
license to this patent. 1

        To that end, we have recently reviewed your “Ashton Bentley for Google One
Series” (“Accused Assembly”) and determined that such offering contains each and every
limitation from at least claim 1 of the ‘787 Patent. To illustrate this point, we have attached
a claim chart comparing claim 1 of the ‘787 Patent to the Accused Assembly.

       As Ashton Bentley may not have been aware of RoomReady’s patent rights, at
least up to this date, RoomReady proposes a non-exclusive license to the ‘787 Patent.
Please let us know if Ashton Bentley is willing to enter into serious discussions for such
a license within thirty (30) days of receipt of this letter. We look forward to hearing from
your company soon to discuss the possibility of a business agreement.

1
  RoomReady’s current portfolio of patents includes U.S. Patent Nos. 9,462,225, 9,644,787, 9,930,293,
10,469,801, 10,477,146, 10,594,979, 10,715,763, 10,721,438 and 10,887,120. RoomReady reserves all
legal rights and remedies available to it under any and all available laws, including the right to change the
terms and conditions of this proposal at its sole discretion. This proposal shall in no way be deemed a
limitation or waiver of these rights.


Harness, Dickey & Pierce, P.L.C. Attorneys and Counselors
7700 Bonhomme, Suite 400, St. Louis, MO 63105                                 Phone 314.726.7500      Fax 314.726.7501

Metropolitan:   Detroit, MI   St. Louis, MO   Washington, D.C.   Dallas, TX
        Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 3 of 9
Mr. Roger McArdell
February 22, 2021
Page 2 of 2




      Lastly, if there is an attorney to whom I should send this or any future
correspondence, please provide that person’s contact information.

                                         Very truly yours,
                                         HARNESS DICKEY & PIERCE, PLC


                                         Matthew L. Cutler
        Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 4 of 9




   U.S. Patent No.                     Ashton Bentley Product
     9,644,787
     (Claim 1)
1. An assembly of
videoconferencing
equipment, the
assembly
comprising:




a flat panel display;




a structure
mounting the flat
panel display to a
support surface;
and
        Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 5 of 9




videoconferencing AB Receiver:
equipment mounted
to the structure,

the
videoconferencing
equipment
including a codec, a
controller and/or a
video/content
receiver separate
from the flat panel
display and
mounted to the
structure;
Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 6 of 9
       Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 7 of 9




                     Meet Compute System:




                               https://meetingdevices.withgoogle.com/seriesone/

wherein the
structure includes
an equipment rack
having at least a
first rack mount
and a second rack
mount,
       Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 8 of 9




wherein a first one
of the codec, the
controller and/or
the video/content
receiver is mounted
to the first rack
mount,




wherein a second
one of the codec,
the controller
and/or the
       Case 6:21-cv-00879-ADA Document 1-9 Filed 08/23/21 Page 9 of 9




video/content
receiver is mounted
to the second rack
mount, and




wherein the
structure and the
codec, controller
and/or
video/content
receiver mounted to
the structure are
substantially
concealed from
view by the flat
panel display from
a front side of the
flat panel display.

62797470.1
